Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s amendment filed on 08 February, 2022. Claims 18-45 are pending in this application. Claims 18-45 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview and subsequent email correspondence with attorney Karan Singh (Registration No 72,240) on August 5, 2022.  

AMENDMENT TO THE CLAIMS
1. - 17.  (Canceled)

18.	(Previously Presented) A digital wallet for one or more digital currencies from one or more financial institutions, comprising:
one or more pairs of public and private keys for a user holding one or more digital currencies from one or more financial institutions, including a digital currency issued by a financial institution and that is fixed with respect to a fiat currency, wherein: 
a plurality of computing nodes participate in a distributed ledger for the financial institution and/or a clearing house,
the distributed ledger stores transaction information representing one or more transactions in the digital currency,
at least one computing node in the plurality of computing nodes: 
stores and maintains a copy of the distributed ledger,
receives a transaction for the user to receive from and/or send to the user or another user an amount of the digital currency, wherein at least some digital currency for the user is associated with a first omnibus account at the financial institution and at least some digital currency for the another user is associated with a second omnibus account at the financial institution or another financial institution,
generates new transaction information representing the transaction for addition to the distributed ledger, 
transmits the new transaction information to the plurality of computing nodes, 
receives, from the plurality of computing nodes, an indication of validity of a digital signature for the user, and 
based on the indication of validity, inserts the new transaction information into the distributed ledger to complete the transaction, and
one of a pair of public and private keys is used to generate the digital signature for the user to receive from and/or send to the user or the another user the digital currency issued by the financial institution corresponding to the pair of public and private keys and to record the transaction in the digital currency in the distributed ledger for the financial institution and/or the clearing house.

19.	(Previously Presented) The digital wallet of claim 18, wherein no digital currency is stored in the digital wallet, and wherein the digital currency issued by the financial institution is stored and maintained in the distributed ledger for the financial institution and/or the clearing house.

20.	(Previously Presented) The digital wallet of claim 18, wherein in order to use the digital currency from the digital wallet, the user authorizes use of one of the pair of public and private keys for the digital currency to digitally sign the transaction involving the digital currency.

21.	(Original) The digital wallet of claim 18, wherein the digital wallet includes software in the form of an application installed locally on a computer, a mobile phone, and/or a tablet.

22.	(Original) The digital wallet of claim 18, wherein the digital wallet includes a mobile wallet, a desktop wallet, and/or a hardware wallet.

23.  	(Previously Presented) The digital wallet of claim 22, wherein the mobile wallet, the desktop wallet, and/or the hardware wallet requires a personal identification number (PIN), a password, biometrics, facial and/or voice recognition, a fingerprint, and/or an eye scan.

24.	(Original) The digital wallet of claim 18, wherein the digital wallet is connected via an application programming interface (API) to a trusted third party, and wherein the one or more pairs of public and private keys are managed by the trusted third party.

25.	(Original) The digital wallet of claim 18, wherein the digital wallet includes hardware for storing the one or more pairs of public and private keys.

26.	(Previously Presented) The digital wallet of claim 25, wherein the hardware includes a button that the user is required to physically press or touch in order to digitally sign the transaction.

27.	(Previously Presented) The digital wallet of claim 25, wherein the hardware requires that the user provide a personal identification number (PIN), a password, biometrics, facial and/or voice recognition, a fingerprint, and/or an eye scan before the user can digitally sign the transaction.

28.	(Previously Presented) The digital wallet of claim 18, wherein the digital wallet provides the user with consumer rewards, loyalty points, geo-location rewards, and/or interest for using the digital wallet.

29.	(Previously Presented) The digital wallet of claim 28, wherein a reward level for the user is determined based on a balance of the digital currency maintained in the digital wallet, a total balance of digital currency issued by a plurality of financial institutions, and/or meeting one or more transaction thresholds.

30.	(Currently Amended) A digital wallet for one or more digital currencies from one or more financial institutions, comprising:
one or more pairs of public and private keys for a user holding one or more digital currencies from one or more financial institutions, including a digital currency issued by a financial institution and that is fixed with respect to a fiat currency, wherein:
a plurality of computing nodes participate in a private distributed ledger for the financial institution and/or a clearing house,
the private distributed ledger stores one or more transaction blocks representing transactions in the digital currency,
each computing node in the plurality of computing nodes stores and maintains a copy of the private distributed ledger,
at least one computing node in the plurality of computing nodes:
receives a transaction for the user to receive from and/or send to the user or another user an amount of the digital currency, wherein at least some digital currency for the user is associated with a first omnibus account at the financial institution and at least some digital currency for the another user is associated with a second omnibus account at the financial institution or another financial institution, 
generates a new transaction block representing the transaction for addition to the private distributed ledger, 
transmits the new transaction block to the plurality of computing nodes, 
receives, from the plurality of computing nodes, an indication of validity of a digital signature for the user, and 
based on the indication of validity, inserts the new transaction block into the private distributed ledger to complete the transaction, and
one of a pair of public and private keys is used to generate the digital signature for the user to record, on the private distributed ledger, the transaction in the digital currency issued by the financial institution and corresponding to the pair of public and private keys.

31.	(Previously Presented) The digital wallet of claim 18, wherein the digital wallet includes software in the form of an application installed locally on a computing device.

32.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to provide balance information for the one or more digital currencies including:
a first digital currency fixed with respect to a first fiat currency;
a second digital currency fixed with respect to the first fiat currency; and/or
a third digital currency fixed with respect to a second fiat currency.

33.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to allow converting an amount of a first digital currency issued by a first financial institution into an equivalent amount of a second digital currency issued by a second financial institution.

34.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to allow converting an amount of a first digital currency that is fixed with respect to a first fiat currency into an equivalent amount of a second digital currency that is fixed with respect to a second fiat currency.

35.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to authenticate an identity of the user.

36.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet includes an indication of a credit worthiness of the user.

37.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to receive and/or send the digital currency using a wireless communications protocol.

38.	(Previously Presented)  The digital wallet of claim 37, wherein the wireless communications protocol includes a near-field communication (NFC) protocol.

39.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to allow converting an amount of the fiat currency into an equivalent amount of the digital currency.

40.	(Previously Presented)  The digital wallet of claim 39, wherein the conversion is triggered based on a balance of the digital currency and/or an amount of time since a previous conversion.

41.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to allow converting an amount of the digital currency into an equivalent amount of the fiat currency.

42.	(Previously Presented)  The digital wallet of claim 41, wherein the conversion is triggered based on a balance of the digital currency, a tier of the financial institution issuing the digital currency, and/or an indication whether the digital currency is insured. 

43.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet includes an indication of a country that is insuring the financial institution relating to the digital currency in the digital wallet.

44.	(Previously Presented)  The digital wallet of claim 43, wherein the digital wallet includes a color and/or a code indication regarding the country that is insuring the financial institution relating to the digital currency in the digital wallet or that the financial institution is not insured relating to the digital currency in the digital wallet.

45.	(Previously Presented)  The digital wallet of claim 18, wherein the digital wallet is configured to provide the user with points, hotel stays, miles, coupons, and/or cash back rewards.

46. - 47.  (Cancelled)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Shapiro et al. US 8,751,382 B2) teaches a method of paying a trustee, including providing debtor information to a database, initiating at least one electronic fund transfer, transmitting the debtor information to a plurality of networks via a communications network, and delivering a payment to a trustee. The debtor information generally corresponds to a Chapter 13 bankruptcy debtor and the method further includes verifying the debtor information against a public database. It is also directed to a system for paying a trustee, including a computer storage device to store debtor information and a processing device to initiate at least one electronic fund transfer, transmit the debtor information to a plurality of networks via a communications network, and deliver a payment to a trustee. 
Lynn et al. (US 2019/0340607 A1) discloses systems for central authority-permissioned transfer of blockchain tokens. “A request is received to transfer a set of blockchain tokens that represent an ownership share in a physical asset from a first user to a second user. Information about the first user and second user is compared to a central authority repository that comprises a listing of vetted users permitted to perform transactions with blockchain tokens associated with the physical asset to determine that the first and second users are verified. In response to determining that the first and second users are verified a transaction function is built for the transfer of the set of blockchain tokens from a digital wallet of the first user to a digital wallet of the second user. Finally, the transaction function is published to a blockchain network associated with the set of blockchain tokens.”
 NICLI et al. (WO 2019101767 A1) teaches method and system of controlling by a control authority emission or destruction of digital assets from a request received by an accredited ledger, so that the control authority can access to the ledger for reading data stored therein. The request may relate to transfer registration of digital asset towards an account or between two accounts. Requests include stamp time and store and updated balance. In particular, the ledger registers the transfer according to the received request by updating balances only in case the updated digital account balance of the account to be debited is positive.
Even though, the prior art of record teaches methods and systems performing the above-mentioned steps, the prior art of record fails to teach in any combination a digital wallet for one or more digital currencies from one or more financial institutions, comprising one or more pairs of public and private keys for a user holding one or more digital currencies from one or more financial institutions, including a digital currency issued by a financial institution and that is fixed with respect to a fiat currency, wherein at least one computing node in the plurality of computing nodes, receives a transaction for the user to receive from and/or send to the user or another user an amount of the digital currency, wherein at least some digital currency for the user is associated with a first omnibus account at the financial institution and at least some digital currency for the another user is associated with a second omnibus account at the financial institution or another financial institution, generates new transaction information representing the transaction for addition to the distributed ledger, receives, from the plurality of computing nodes, an indication of validity of a digital signature for the user, and one of a pair of public and private keys is used to generate the digital signature for the user to receive from and/or send to the user or the another user the digital currency issued by the financial institution corresponding to the pair of public and private keys and to record the transaction in the digital currency in the distributed ledger for the financial institution and/or the clearing house. For these reasons claims 18 and 30 are deemed to be allowable over the prior art of record, and claims 19-29 and 31-45 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 18-45 are deemed to be statutory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voell et al. (US 2017/0289111 A1) discloses “systems and methods for providing data privacy in a private distributed ledger are disclosed. According to another embodiment a distributed ledger network may include a first node comprising a first node computer processor and hosting a central ledger comprising a plurality of entries for public transactions and private transactions, wherein the entries for public transactions comprise transaction payloads for the respective public transaction, and the entries for private transactions comprise a cryptographic hash digest of a transaction payload for the respective private transaction; and a plurality of second nodes each comprising a second node computer processor and hosting a public database comprising the public transactions, and a private database comprising transaction payloads for the private transactions to which the node is a party”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691